DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 9/13/2022. All changes made to the claims have been entered. Accordingly, Claims 1-13 and 15-21 are currently pending in the application. 


	
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “of signaling characteristics the signaling characteristics of the set” in line 12. Examiner believes a comma is missing and should recite  “of signaling characteristics, the signaling characteristics of the set” similar to the other independent claims. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 5-9, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0288749), in view of Taherzadeh Boroujeni et al. (US 2021/0105752), hereinafter referred to as Sun and Taherzadeh.

Regarding claim 1, 2, 3, 4, 13, Sun discloses a method of operating a transmitting radio node in a wireless communication network (BS transmits the PDCCH to UE via the first coreset and apparatus includes a processor configured to determine a coreset and antennas, [0086]-[0091] and [0011]-[0012] and [0062] and figure 10 and figure 11 and figure 4), the method comprising:
	encoding on first control signaling in a first control region of a single physical
downlink control channel (PDCCH), a combination of a plurality of downlink control
information (DCI) messages, at least one DCI message of the plurality of DC| messages
configured to schedule a downlink grant and at least one other DCI message of the
plurality of DCI messages configured to schedule an uplink grant (The coreset time resources may also be referred to as a control region and a data portion of a PDCCH (e.g., data transmitted in the coreset data region 1112, shown in Fig.11) may convey multiple DCIs. The multiple DCIs may be intended for one UE, e.g., conveying both a downlink grant and an uplink grant, [0098]-[0099] and [0064] and [0095] and figure 11 and figure 9-10); and

	transmitting the first control signaling in the control region (PDCCH (e.g., data transmitted in the coreset data region 1112, shown in Fig.11) may convey multiple DCIs, and BS transmits the PDCCH to UE…via the first coreset, [0098]-[0099] and [0088] and figures 9-11).

	Sun however fails to disclose the first control signaling having at least a first signaling characteristic from a set of signaling characteristics, the signaling characteristics of the set of signaling characteristics being associated to the control region. However in a similar field of endeavor, Taherzadeh discloses the first control signaling having at least a first signaling characteristic from a set of signaling characteristics, the signaling characteristics of the set of signaling characteristics being associated to the control region (a set of CORESETs 502, 504, 506 each including different parameters 510. The parameters 510 may include, for example, an REG-to-CCE mapping 512, a frequency allocation 514, and a number of symbols or duration 516. Other parameters such as aggregation level, etc. may be included in the parameters 510, [0066]-[0067] and [0072] and [0076] and [0044] and [0058] and [0007] and figure 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control signaling having signaling characteristics (correlating to different parameters such as aggregation levels, a duration, and/or frequency allocation) in which such signaling characteristics  of a set of signaling characteristics are associated to the control region (correlating to CORESET) as disclosed by Taherzadeh into method comprising transmitting PDCCH in which a CORESET conveys multiple DCIs as disclosed by Sun in order to improve the system and provide flexibility in communication parameters, such as different parameters associated with a CORESET.

	It should be noted that similar rationale is applied to the other independent claims reciting similar subject matter. 
	
	
Regarding claim 5, 16, Sun fails to disclose wherein the set of signaling characteristics includes a set of aggregation levels available for control signaling.  Taherzadeh however discloses wherein the set of signaling characteristics includes a set of aggregation levels available for control signaling (The parameters 510 may include, for example, an REG-to-CCE mapping 512, a frequency allocation 514, and a number of symbols or duration 516. Other parameters such as aggregation level, etc. may be included in the parameters 510, [0066]-[0067] and [0072] and [0076] and [0044] and [0058] and [0007] and figure 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control signaling having signaling characteristics (correlating to different parameters such as aggregation levels, a duration, and/or frequency allocation) in which such signaling characteristics  of a set of signaling characteristics are associated to the control region (correlating to CORESET) as disclosed by Taherzadeh into method comprising transmitting PDCCH in which a CORESET conveys multiple DCIs as disclosed by Sun in order to improve the system and provide flexibility in communication parameters, such as different parameters associated with a CORESET.

Regarding claim 6, 17,  Sun fails to disclose wherein a duration of first control signaling is associated with the first signaling characteristics. Taherzadeh however discloses wherein a duration of first control signaling is associated with the first signaling characteristics (The parameters 510 may include, for example, an REG-to-CCE mapping 512, a frequency allocation 514, and a number of symbols or duration 516. Other parameters such as aggregation level, etc. may be included in the parameters 510, [0066]-[0067] and [0072] and [0076] and [0044] and [0058] and [0007] and figure 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control signaling having signaling characteristics (correlating to different parameters such as aggregation levels, a duration, and/or frequency allocation) in which such signaling characteristics  of a set of signaling characteristics are associated to the control region (correlating to CORESET) as disclosed by Taherzadeh into method comprising transmitting PDCCH in which a CORESET conveys multiple DCIs as disclosed by Sun in order to improve the system and provide flexibility in communication parameters, such as different parameters associated with a CORESET.

Regarding claim 7, 18, Sun fails to disclose wherein a frequency distribution of first control signaling is associated to the first signaling characteristic. Taherzadeh however discloses wherein a frequency distribution of first control signaling is associated to the first signaling characteristic (The parameters 510 may include, for example, an REG-to-CCE mapping 512, a frequency allocation 514, and a number of symbols or duration 516. Other parameters such as aggregation level, etc. may be included in the parameters 510, [0066]-[0067] and [0072] and [0076] and [0044] and [0058] and [0007] and figure 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control signaling having signaling characteristics (correlating to different parameters such as aggregation levels, a duration, and/or frequency allocation) in which such signaling characteristics  of a set of signaling characteristics are associated to the control region (correlating to CORESET) as disclosed by Taherzadeh into method comprising transmitting PDCCH in which a CORESET conveys multiple DCIs as disclosed by Sun in order to improve the system and provide flexibility in communication parameters, such as different parameters associated with a CORESET.

Regarding claim 8, 19, Sun discloses wherein the first control signaling is associated with first reference signaling (The DMRS (demodulation reference signal) may be used in determining channel state by a device receiving the PDCCH and the device may use the channel state in receiving, demodulating, and/or decoding the PDCCH and a DMRS associated with a PDCCH and a payload (e.g., a DCI) of the PDCCH, [0084] and [0095]-[0096] and [0098])

Regarding claim 9, 20, Sun discloses wherein the first control signaling is from a set of control signaling available for transmission in the control region (The multiple DCIs may be intended for one UE, e.g., conveying both a downlink grant and an uplink grant.  Additionally or alternatively, the multiple DCIs may be intended for multiple UEs, for example, multiple DCIs may convey both a downlink grant and an uplink grant to a first UE, two downlink grants to a second UE, and an uplink grant to a third UE, [0098]-[0099]). 

	Sun however fails to disclose  each of the set of control signaling being associated to a signaling characteristic from the set of signaling characteristics. Taherzadeh however discloses each of the set of control signaling being associated to a signaling characteristic from the set of signaling characteristics (a set of CORESETs 502, 504, 506 each including different parameters 510. The parameters 510 may include, for example, an REG-to-CCE mapping 512, a frequency allocation 514, and a number of symbols or duration 516. Other parameters such as aggregation level, etc. may be included in the parameters 510, [0066]-[0067] and [0072] and [0076] and [0044] and [0058] and [0007] and figure 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control signaling being associated with a signaling characteristic (correlating to different parameters such as aggregation levels, a duration, and/or frequency allocation) in which such signaling characteristic from a set of signaling characteristics are associated to the control region (correlating to CORESET) as disclosed by Taherzadeh into method comprising transmitting PDCCH in which a CORESET conveys multiple DCIs (correlating to control signalings) as disclosed by Sun in order to improve the system and provide flexibility in communication parameters, such as different parameters associated with a CORESET and respective DCIs/control signalings. 

Regarding claim 15, Sun discloses wherein first reference signaling comprises at least one of Demodulation Reference Signaling, DMRS, and tracking reference signaling (The DMRS (demodulation reference signal) may be used in determining channel state by a device receiving the PDCCH and the device may use the channel state in receiving, demodulating, and/or decoding the PDCCH and a DMRS associated with a PDCCH and a payload (e.g., a DCI) of the PDCCH, [0084] and [0095]-[0096] and [0098])

8.	Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Taherzadeh, in further view of Huang et al. (US 2018/0091276).

Regarding claim 10, 21, Sun discloses a location of reference signaling in the control region (a DMRS associated with a PDCCH…be multiplexed in resources of the coreset, [0095]-[0096] and [0098] and [0084] and figure 11)
	Sun and  Taherzadeh however fails to disclose wherein the location of from a set of nested locations. However in a similar field of endeavor, Huang discloses the location of reference signaling in the control region is from a set of nested locations (DMRS pattern may include a nested DMRS pattern for multiplexing of distinct DMRS patterns in one or more transmission resources, [0073] and [0083] and [0065] and abstract and [0015]-[0016]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having reference signaling locations, such as DMRS, be nested as disclosed by Huang into the method comprising CORESETS with different parameters/characteristics as disclosed by Sun and  Taherzadeh  in order to improve the system and provide flexibility in the configuration of resource parameters, such as reference signal locations. 
9.	Claim(s) 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Taherzadeh, in further view of Nagaraja et al. (US 2018/0338253).
	
Regarding claim 11, Sun discloses wherein first reference signaling is associated to the first control signaling (The DMRS (demodulation reference signal) may be used in determining channel state by a device receiving the PDCCH and the device may use the channel state in receiving, demodulating, and/or decoding the PDCCH and a DMRS associated with a PDCCH and a payload (e.g., a DCI) of the PDCCH, [0084] and [0095]-[0096] and [0098])
	Sun and  Taherzadeh however fails to disclose the first reference signaling being from a set of reference signalings. However in a similar field of endeavor, Nagaraja discloses the first reference signaling being from a set of reference signalings (a reference signal be transmitted for PDCCH in the CORESET. For example, for the CORESET that is used to transmit PDCCH, there may be a RS transmitted for multiple purposes, including DMRS for PDCCH decoding, to aid frequency/phase tracking etc. and the network entity may notify a UE to monitor one or more reference signals. The reference signal may include, for example, NR-SS, TRS, CSI-RS, and a DMRS, [0077] and [0088]-[0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a first reference signaling being from a set of reference signalings as disclosed by Nagaraja into the method comprising CORESETS with different parameters/characteristics as disclosed by Sun and  Taherzadeh in order to improve the system and flexibly provide a set of reference signaling for a variety of purposes for a UE, in which DMRS is from such set. 
Regarding claim 12, Sun and  Taherzadeh fails to disclose wherein at least one of a duration and frequency domain extension of first reference signaling associated to the first control signaling is associated to the first signaling characteristic. Sun however discloses a DMRS associated with a PDCCH ([0084] and [0095]-[0096] and [0098]).
	In a similar field of endeavor, Nagaraja discloses at least one of a duration and frequency domain extension of first reference signaling associated to the first control signaling is associated to the first signaling characteristic (a reference signal be transmitted for PDCCH in the CORESET. For example, for the CORESET that is used to transmit PDCCH, there may be a RS transmitted for multiple purposes, including DMRS for PDCCH decoding, to aid frequency/phase tracking etc. and a network RS configuration may specify a number of antenna ports, an RS signal time configuration, an RS signal frequency configuration, and/or a sub-frame configuration, [0077] and [0088]-[0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating at least one of a duration and frequency domain extension of refence signaling as disclosed by Nagaraja into the method comprising CORESETS with different characteristics as disclosed by Sun and  Taherzadeh in order to improve the system and associate the proper parameters, such as a duration and/or frequency extension with respects to reference signaling associated with control signaling.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Baldemair et al. (US 2021/0351873) disclosing signaling characteristics may indicate a search space and/or resources (e.g., time/frequency resources, in particular CCE or control region or CORESET) for reception of signaling ([0124]).
13.	Taherzadeh Boroujeni et al. (US 2021/0409983) disclosing the UE monitors its configured search space, including multiple different CORESETs (i.e., CORESETS with one or more different characteristics from each other) for PDCCH in accordance with the configuration and activation ([0108] and [0112]).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473